UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of January 5, Date of Report (date of earliest event reported) Ironstone Group,Inc. (Exact name of registrant as specified in its charter) Delaware 000-12346 95-2829956 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) Pier 1, Bay 3 San Francisco, California 94111 (Address of principal executive offices) (415) 551-3260 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General InstructionA.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17
